PER CURIAM.
In these consolidated appeals, Lacosta Montrell Springs seeks to appeal the district court’s orders accepting the report and recommendation of a magistrate judge and denying relief on his petition filed *153under 28 U.S.C. § 2254 (2000) and then denying a certificate of appealability. We have reviewed the record and conclude for the reasons stated by the district court that Springs has not made a substantial showing of the denial of a constitutional right. See Springs v. South Carolina, No. CA-00-3854-19-BD (D.S.C. filed Mar. 28, 2002, and June 3, 2002; entered Mar. 29, 2002, and June 5, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.